Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
RESPONSE TO ARGUMENTS
	The examiner acknowledges the amendment of claims 1, 3-4, 7-9, 14 & 16 and the cancellation of claim 15.  Applicants arguments filed on (04/13/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 5-7, 10, 12-14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over FRANKE et al. (U.S. Publication 2014/0313302) in view of Blanc (U.S. Publication 2014/0354676), GUO (U.S. Publication 2016/0007908) & Conti et al. (U.S. Publication 2014/0118521)
As to claim 1, FRANKE discloses a method for calibrating a camera, comprising: recording a digital image (via 2, Fig. 1-3 & [0097-0105] discloses a digital video camera) of hair of a user and at least one piece of calibration information (S1-S2, Fig. 2 & [0106-0107] discloses calibration of the illumination device 8 and the video camera 2) on at least one fibre (Abstract, [0006-0038, 0102] discloses Preferably, the model 3 is already positioned on the revolving chair 7 while performing the calibration steps. See Hair) having a known reference colour value (See S4, Fig. 2 & [0109-0111] discloses correlating a hair area with a specific color pattern. Examiner submits customer hair color is compared with reference) by employing a camera (2, Fig. 1-3 & [0097-0105] discloses a digital video camera)(S3, Fig. 2 & [0105-0108] discloses after calibrating the still picture, the still picture is displayed on the display device 5); 
FRANKE is silent to identifying the at least one fibre in the digital image by employing at least one marker.
However, Blanc’s [0031] discloses identifying the at least one fibre in the digital image by employing at least one marker.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE’s disclosure to include the above limitations in order to detect the parts of the image of the target person that match this arrangement more rapidly and more accurately. [0031]

FRANKE in view of Blanc is silent to determining a hair colour value for hair of the user in the digital image by determining a difference in colour between the known reference colour value of the at least one fibre and the hair of the user.
However, GUO discloses determining a hair colour value for hair of the user in the digital image by determining a difference in colour between the known reference colour value of the at least one fibre and the hair of the user ([0054] discloses testing of a hair color comparing a color value in the acquired data (i.e. image data) and a reference value of color to obtain a difference value there between); 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc’s disclosure to include the above limitations in order to improve color specificity determination. 
FRANKE in view of Blanc & GUO is silent to determining a target hair colour value; determining a data set based on the hair colour value and on the target hair colour value; and providing at least one piece of information which is relevant to the user based on the data set.
However, Conti discloses determining a target hair colour value (104, Fig. 2 & [0032, 0050-0051] discloses receive an indication of a target color); determining a data set based on the hair colour value and on the target hair colour value (106, Fig. 2 & [0032, 0054-0055, 0062-0063] discloses identify a colorant formulation for changing the hair from the sample color to the target color); and providing at least one piece of information which is relevant to the user based on the data set (116, Fig. 2 & [0063-0065, 0072] discloses transmit colorant formulation to mixing apparatus).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc & GUO’s disclosure to include the above limitations in order to achieve a desired color change with high accuracy, specificity and precision [0001]. 
As to claim 14, FRANKE discloses A calibration device for calibrating a camera (via 2, Fig. 1-3 & [0097-0105] discloses a digital video camera), comprising: at least one fibre from a plurality of natural hair fibres or from fibres that are similar to natural hair (Abstract, [0006-0038, 0102] discloses Preferably, the model 3 is already positioned on the revolving chair 7 while performing the calibration steps. See Hair); a plurality of different reference colour structures having known reference colour values which are attached to the at least one fibre; a camera (via 2, Fig. 1-3 & [0097-0105] discloses a digital video camera) to record a digital image of the calibration device and/or of hair of a user (S1-S2, Fig. 2 & [0106-0107] discloses calibration of the illumination device 8 and the video camera 2); an input device to select a target hair colour value; and an output device for providing information regarding at least one hair colour value in response to the difference in the color values of the hair of the user.
FRANKE is silent to identifying the at least one fibre in the digital image by employing at least one marker.
However, Blanc’s [0017 & 0031] discloses identifying the at least one fibre in the digital image by employing at least one marker.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE’s disclosure to include the above limitations in order to detect the parts of the image of the target person that match this arrangement more rapidly and more accurately. [0031]
FRANKE in view of Blanc is silent to a processor to identify the calibration device and colour values of the hair of the user in the digital image by determining a difference in colour between the known reference colour value at least one reference colour structure and the hair of the user;
However, GUO discloses a processor to identify the calibration device and colour values of the hair of the user in the digital image by determining a difference in colour between the known reference colour value at least one reference colour structure and the hair of the user; ([0054] discloses testing of a hair color comparing a color value in the acquired data (i.e. image data) and a reference value of color to obtain a difference value there between); 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc’s disclosure to include the above limitations in order to improve color specificity determination. 
FRANKE in view of Blanc & GUO is silent to a plurality of different reference colour structures having known reference colour values which are attached to the at least one fibre; an input device to select a target hair colour value; and an output device for providing information regarding at least one hair colour value in response to the difference in the color values of the hair of the user.
However, Conti discloses a plurality of different reference colour structures (108, [0050] & Fig. 2) having known reference colour values which are attached to the at least one fibre (100-102, [0047, 0050] & Fig. 2 discloses determing a CIELAB color space (e.g. area) characteristic associated with the hair); an input device to select a target hair colour value (104, Fig. 2 & [0032, 0050-0051] discloses receive an indication of a target color); and an output device for providing information regarding at least one hair colour value in response to the difference in the color values of the hair of the user (116, Fig. 2 & [0063-0065, 0072] discloses transmit colorant formulation to mixing apparatus).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc & GUO’s disclosure to include the above limitations in order to achieve a desired color change with high accuracy, specificity and precision [0001]. 
As to claim 2, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1. In addition, FRANKE discloses wherein identifying the at least one fibre in the digital image by employing a characteristic shade on the at least one fibre in the digital image. (S4, Fig. 2 & [0109-0111] discloses correlating a hair area with a specific color pattern. Examiner submits customer hair color is compared with reference)
Blanc discloses employing at least one marker. ([0031])
As to claim 3, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1. In addition, Blanc discloses employing at least one marker. ([0031])
FRANKE in view of Blanc, GUO & Conti is silent to identifying a plurality of reference regions in which the reference colours are provided, determining a plurality of colour values for the plurality of reference colours on the at least one fibre in the digital image, wherein a reference colour value is assigned to each reference colour. 
However, Conti discloses identifying a plurality of reference regions in which the reference colours are provided (100-102, [0047, 0050] & Fig. 2 discloses determing a CIELAB color space (e.g. area) characteristic associated with the hair), determining a plurality of colour values (via 108, [0050] & Fig. 2) for the plurality of reference colours (100-102, [0047, 0050] & Fig. 2 discloses determing a CIELAB color space (e.g. area) characteristic associated with the hair) on the at least one fibre in the digital image, wherein a reference colour value (100-102, [0047, 0050] & Fig. 2 discloses determing a CIELAB color space (e.g. area) characteristic associated with the hair) is assigned to each reference colour (via 108, [0050] & Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc, GUO & Conti’s disclosure to include the above limitations in order to achieve a desired identification change with high accuracy, specificity and precision. 
As to claim 5, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1. In addition, Blanc discloses wherein identifying the at least one marker is carried out by of employing at least one optical method. ([0017])
As to claim 6, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1. In addition, FRANKE discloses storing the determined colour values for the associated reference colour values in a memory. (S4, Fig. 2 & [0109-0111] discloses correlating a hair area with a specific color pattern. Examiner submits customer hair color is compared with reference).
FRANKE in view of Blanc, GUO & Conti is silent to further comprising determining a plurality of colour values for a plurality of reference colours as the calibration information on the at least one fibre in the digital image, wherein a reference colour value is assigned to each reference colour.
However, Conti discloses determining a plurality of colour values (100-102, [0047, 0050] & Fig. 2 discloses determing a CIELAB color space (e.g. area) characteristic associated with the hair) for a plurality of reference colours (via 108, [0050] & Fig. 2) as the calibration information on the at least one fibre in the digital image (100-102, [0047, 0050] & Fig. 2 discloses determing a CIELAB color space (e.g. area) characteristic associated with the hair), wherein a reference colour value (via 108, [0050] & Fig. 2) is assigned to each reference colour (100-102, [0047, 0050] & Fig. 2 discloses determing a CIELAB color space (e.g. area) characteristic associated with the hair) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc, GUO & Conti’s disclosure to include the above limitations in order to achieve a desired identification change with high accuracy, specificity and precision. 
As to claim 7, FRANKE in view of Blanc & Conti discloses everything as disclosed in claim 1. In addition, Blanc discloses wherein the known reference colour in the digital image is determined on the basis of at least one of different colour stimulus specification and a different spectral composition and a different brightness. ([0034])
As to claim 10, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1. In addition, FRANKE discloses wherein the calibration information is provided in a manner such that it is matched to the starting shade of the hair of the user. (S1-S4, Fig. 2 & [0106-0107] discloses calibration of the illumination device 8 and the video camera 2…wherein hair shade is matched)
As to claim 12, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1. In addition, Conti discloses wherein the information which is relevant to the user comprises a product recommendation, a hair treatment recommendation, a mixing ratio (106/116, Fig. 2) for colour and developer or a conditioning treatment, or a colour recommendation.
As to claim 13, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1. In addition, Conti discloses wherein determining the data set based on the actual hair colour value and on the target hair colour value is carried out using the camera (100 & 110, Fig. 2), or 
As to claim 20, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1. In addition, Conti discloses determining the data set based on the actual hair colour value and on the target hair colour value is done by using the camera (100 & 110, Fig. 2); and providing at least one piece of information which is relevant to the user based on the data set includes providing at least one a product recommendation, a hair treatment recommendation, a mixing ratio for colour (106/116, Fig. 2) and developer or a conditioning treatment, or a colour recommendation to the user based on the data set.
Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over
FRANKE et al. (U.S. Publication 2014/0313302) in view of Blanc (U.S. Publication 2014/0354676), GUO (U.S. Publication 2016/0007908) & Conti et al. (U.S. Publication 2014/0118521) as applied in claim 1, above further in view of “Optimum Range” In re Aller, 105 USPQ 233
As to claim 4, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1 but is silent to wherein, when identifying the at least one fibre in the digital image and when determining a plurality of colour values for a plurality of reference colours, markers with colour values are used which have a colour spectrum in a wavelength range of from about 10 nanometres to about 1 millimetre.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein, when identifying the at least one fibre in the digital image and when determining a plurality of colour values for a plurality of reference colours, markers with In re Aller, 105 USPQ 233. 
As to claim 16, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1. In addition, FRANKE in view of Blanc, GUO & Conti discloses wherein: identifying the at least one fibre in the digital image by employing at least one marker comprises identifying an unnatural colour profile within the at least one fibre and/or a characteristic shade on the at least one fibre in the digital image; determining the plurality of colour values in the digital image comprises identifying a plurality of reference regions in which the reference colours are provided, by employing at least one further marker; 
(See Independent Claim Rejections)
FRANKE in view of Blanc & Conti is silent to when identifying the at least one fibre in the digital image and/or when determining a plurality of colour values for a plurality of reference colours, markers with colour values are used which have a colour spectrum in a wavelength range of from about 10 nanometres to about 1 millimetre.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to when identifying the at least one fibre in the digital image and/or when determining a plurality of colour values for a plurality of reference colours, markers with colour values are used which have a colour spectrum in a wavelength range of from about 10 nanometres to about 1 millimetre, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over FRANKE et al. (U.S. Publication 2014/0313302) in view of Blanc (U.S. Publication 2014/0354676), GUO (U.S. Publication 2016/0007908) & Conti et al. (U.S. Publication 2014/0118521) as applied in claim 1, above further in view of Tenney et al. (U.S. Publication 2012/0158019)
As to claim 8, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1 but is silent to wherein recording a digital image of at least one piece of calibration information comprises recording a fibre which is semi-permanently coupled to the hair of a user in the form of a hair extension or in the form of a weave of the fibre into the hair of the user.
However, Tenney’s [0035-0072] & Fig. 1 discloses wherein recording a digital image of at least one piece of calibration information comprises recording a fibre which is semi-permanently coupled to the hair of a user in the form of a hair extension or in the form of a weave of the fibre into the hair of the user. (See Fig. 1 wherein hair is scanned and transplanted (e.g. a hair extension) is provided where needed.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc, GUO & Conti’s disclosure to include the above limitations in order to identify regions ripe for hair replacement and reorganization.
As to claim 9, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1 but is silent to wherein recording a digital image of at least one piece of calibration information comprises recording a fibre which is permanently coupled to the scalp of the user by means of implantation.
However, Tenney’s [0035-0072] & Fig. 1 discloses wherein recording a digital image of at least one piece of calibration information comprises recording a fibre which is permanently coupled to the scalp of the user by means of implantation.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc, GUO & Conti’s disclosure to include the above limitations in order to identify regions ripe for hair replacement and reorganization.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over FRANKE et al. (U.S. Publication 2014/0313302) in view of Blanc (U.S. Publication 2014/0354676), GUO (U.S. Publication 2016/0007908) & Conti et al. (U.S. Publication 2014/0118521) as applied in claim 1, above further in view of Lerios et al. (U.S. Publication 2014/0056512)
As to claim 17, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1 but is silent to wherein the reference colours in the digital image are determined on the basis of a different colour stimulus specification.
However, Lerios’s [0061] discloses wherein the reference colours in the digital image are determined on the basis of a different colour stimulus specification.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc, GUO & Conti’s disclosure to include the above limitations in order to achieve a high degree of precision in expressing an image as perceived by the human eye [0061]. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over FRANKE et al. (U.S. Publication 2014/0313302) in view of Blanc (U.S. Publication 2014/0354676), GUO (U.S. Publication 2016/0007908) & Conti et al. (U.S. Publication 2014/0118521) as applied in claim 1, above further in view of Anderson et al. (U.S. Patent 6,542,259)
As to claim 18, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1 but is silent to wherein the reference colours in the digital image are determined on the basis of a different spectral composition.
However, Anderson’s Column 10 Line 43-Column 11 Line 25 discloses wherein the reference colours in the digital image are determined on the basis of a different spectral composition.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc, GUO & Conti’s disclosure to include the above limitations in order to provide color matching characteristics of human vision.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over FRANKE et al. (U.S. Publication 2014/0313302) in view of Blanc (U.S. Publication 2014/0354676), GUO (U.S. Publication 2016/0007908) & Conti et al. (U.S. Publication 2014/0118521) as applied in claim 1, above further in view of Kwak et al. (U.S. Publication 2009/0046928)
As to claim 19, FRANKE in view of Blanc, GUO & Conti discloses everything as disclosed in claim 1 but is silent to wherein the reference colours in the digital image are determined on the basis of a different brightness.
However, Kwak’s [0009, 0018, and 0062] discloses wherein the reference colours in the digital image are determined on the basis of a different brightness.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify FRANKE in view of Blanc, GUO & Conti’s disclosure to include the above limitations in order to facilitate uniform image brightness. [0062]
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661